Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 7/29/2022. 
Claims 1-15 are pending.

Response to Arguments
Applicant's argument(s) filed on 7/29/2022 with respect to claim(s) 1-15 have been fully considered but they are not persuasive. 
In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 1 and 10, Applicant argues (Remark page(s) 7-10)
“Accordingly, Huang fails to disclose or suggest an interface unit configured to transmit a signal encoding said blockchain data to the blockchain enabled device-under-test via a (preferably wireless) communication channel (see above), or a control unit configured to selectively adjust transmission parameters of said signal or said communication channel (preferably to simulate mobile network characteristics) (as acknowledged in the office action). 
As for the arguments put forward in the office action, Huang's disclosure of "the blockchain environment is initialized using a selected configuration, including the workload level and network size." (see [0037]). This cannot be reasonably interpreted as the "transmission parameters of said signal or said communication channel" defined in independent claim 1, given that already in light of the claim language "said signal or said communication channel," one of ordinary skill in the art would interpret the term "transmission parameters" as "parameters governing a transmission" rather than as "parameters to be transmitted." Under broadest reasonable interpretation standard, and in light of the present specification, the term "transmission parameters" refers to signal manipulation on a physical and/or logical level (see page 5, lines 10-13 and 18-20, respectively), and Huang clearly fails to disclose or suggest "said signal" or "said communication channel" whose transmission parameters it is supposed to selectively adjust. The requisite motivation to support the ultimate legal conclusion of obviousness under 35 U.S.C. § 103 is not an abstract concept, but stems from the applied prior  Attorney Docket No.: P9435US00Patentart as a whole and realistically impels one having ordinary skill in the art to modify a specific reference in a specific manner to arrive at a specifically claimed invention. ”
In response to argument [a], Examiners respectfully disagrees.
The examiner interprets the claim limitation as "an interface unit configured to transmit a signal encoding said blockchain data to the blockchain enabled device-under-test via a preferably wireless communication channel, and a control unit configured to selectively adjust input/transmission parameter/value/configuration/metrics etc.”. of said signal or said communication channel preferably to simulate mobile network characteristics.".  Therefore, Huang teaches this interpretation because "[0077]- [0079], the devices/nodes under test communicate with the developers’ computers via wireless or wired. [0030]- [0031], developers 120 (blockchain data unit and interface unit) upload a blockchain technology solution (receive blockchain data) to blockchain nodes 130 via network 140. Nodes 130 implement blockchain testing methodologies to test the performance of the blockchain technology solution. Performance displays are provided by nodes 130 to developers 120 via network 140. Optionally, users 110 may interact with the blockchain technology solution to provide input and receive output. At least one of blockchain nodes 130 is a server node for controlling a set of blockchain nodes 130, distributing test methodologies, collecting test results, and/or providing performance displays to one or more of developers 120 via network 140. [0026] Figures 11 A, 11B, 11C, 11D, 11E and 11F are graphs showing sample transaction latency workload, transaction throughput workload, transaction fail ratio workload, CPU consumption workload, RAM consumption workload and transaction fee workload displays and corresponding robustness determinations, respectively.  [0041], in step 310, developers 120 may modify the tested blockchain solution to address performance issues and supply the modified blockchain solution to the system for further testing. As a further alternative, the blockchain environment may be modified to change the workload level and/or network size. An iterative testing and modification loop is thereby created. Optionally, steps 310 and/or 312 may be omitted.”.
For example, since the language merely states “… adjust transmission parameters…” the “adjust transmission parameters” can be properly interpreted by the examiner as “adjust input/transmission parameter/value/configuration/metrics etc.”.” because their claims did not clearly define the scope of “transmission parameters”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (20190377660 A1).
With respect to independent claims:
Regarding claim(s) 1,  Huang  teaches a system for testing a blockchain enabled device-under-test, comprising: a blockchain data unit configured to receive and/or generate blockchain data, an interface unit configured to transmit a signal encoding said blockchain data to the blockchain enabled device-under-test via a preferably wireless communication channel, and (Huang, [0030]-[0031], developers 120 (blockchain data unit and interface unit) upload a blockchain technology solution (receive blockchain data) to blockchain nodes 130 via network 140. Nodes 130 implement blockchain testing methodologies to test the performance of the blockchain technology solution. Performance displays are provided by nodes 130 to developers 120 via network 140. Optionally, users 110 may interact with the blockchain technology solution to provide input and receive output. At least one of blockchain nodes 130 is a server node for controlling a set of blockchain nodes 130, distributing test methodologies, collecting test results, and/or providing performance displays to one or more of developers 120 via network 140. [0026] Figures 11 A, 11B, 11C, 11D, 11E and 11F are graphs showing sample transaction latency workload, transaction throughput workload, transaction fail ratio workload, CPU consumption workload, RAM consumption workload and transaction fee workload displays and corresponding robustness determinations, respectively.)
Huang fails to explicitly teach that a control unit configured to selectively adjust transmission parameters of said signal or said communication channel preferably to simulate mobile network characteristics.
However, Huang teaches that [0037] Figure 3 is a flowchart of a testing methodology 300 according to an exemplary embodiment of the present invention. In step 302, the blockchain solution is loaded into one or more nodes of the system. In step 304, the blockchain environment is initialized using a selected configuration, including the workload level and network size, and blockchain solution (transmission parameters of said signal or said communication channel preferably to simulate mobile network characteristics) is deployed on the given computation environment. [0041], in step 310, developers 120 may modify the tested blockchain solution to address performance issues and supply the modified blockchain solution to the system for further testing. As a further alternative, the blockchain environment may be modified to change the workload level and/or network size. An iterative testing and modification loop is thereby created. Optionally, steps 310 and/or 312 may be omitted. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the system for testing a blockchain enabled device-under-test to specify a control unit configured to selectively adjust transmission parameters of said signal or said communication channel preferably to simulate mobile network characteristics as taught by Huang . The motivation/suggestion would have been because it is a way to testing blockchain technology measuring blockchain performance.

Claim(s) 10 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
	
With respect to dependent claims:
Regarding claim(s) 2,  Huang  teaches the system according to claim 1, further comprising an analyzation unit for receiving and analyzing a response signal of the device-under-test. (Huang, [0045] In step 324, the security and privacy performance of the blockchain solution is tested to detect potential software flaws at the chain level, and to detect flaws in the other components of the solution, such as those occurring at the DApp level (including in some embodiments, for example, flaws in the web interface firontend to the DApp). The system determines the number and severity of the discovered flaws. At step 326, an analysis is performed on the privacy mechanism used by the solution, including, preferably, those mechanisms that are part of the blockchain implementation, those that are part of the smart contract or blockchain code, and those that are part of any firontend or web interface for a DApp, if such exists in the solution.)

Regarding claim(s) 3,  Huang  teaches the system according to claim 2, wherein the response signal comprises transaction data, wherein the analyzation unit is configured to verify the validity of said transaction data. (Huang, [0037] Figure 3 is a flowchart of a testing methodology 300 according to an exemplary embodiment of the present invention. In step 302, the blockchain solution is loaded into one or more nodes of the system In step 304, the blockchain environment is initialized using a selected configuration, including the workload level and network size, and blockchain solution is deployed on the given computation environment (e.g. wireless or wired computation environment). [0020] Figures 11 A, 11B, 11C, 11D, 11E and 11F are graphs showing sample transaction latency workload, transaction throughput workload, transaction fail ratio workload, CPU consumption workload, RAM consumption workload and transaction fee workload displays and corresponding robustness determinations, respectively.)

Regarding claim(s) 4,  Huang  teaches the system according to claim 1, wherein the blockchain data transmitted to the device-under-test comprises valid blockchain data and/or invalid, in particular erroneous or faulty, blockchain data. (Huang, [0037] Figure 3 is a flowchart of a testing methodology 300 according to an exemplary embodiment of the present invention. In step 302, the blockchain solution is loaded into one or more nodes of the system In step 304, the blockchain environment is initialized using a selected configuration, including the workload level and network size, and blockchain solution is deployed on the given computation environment (e.g. wireless or wired computation environment). [0020] Figures 11 A, 11B, 11C, 11D, 11E and 11F are graphs showing sample transaction latency workload, transaction throughput workload, transaction fail ratio workload, CPU consumption workload, RAM consumption workload and transaction fee workload displays and corresponding robustness determinations, respectively.)

Regarding claim(s) 5,  Huang  teaches the system according to claim 1, wherein the blockchain data unit is configured to simulate a blockchain, wherein the blockchain data is based on the simulated blockchain. (Huang, [0048] Figure 4 is flowchart of a transaction performance testing methodology 400 according to an exemplary embodiment of the present invention. It is an exemplary embodiment of transaction performance testing 306 from Figure. 3. In step 402, the blockchain solution is run using a configuration of the blockchain testing environment. In step 404, transaction performance data for each transaction generated by users (actual or simulated) and submitted to the blockchain solution is measured and/or collected, including, for example, when the transaction is submitted to the system ti s and when the transaction is confirmed by the blockchain solution tj ¾.)

Regarding claim(s) 6,  Huang  teaches the system according to claim 5, wherein the blockchain data unit is configured to simulate at least one further blockchain user adding data to the simulated blockchain. (Huang, [0033] Along axis 204 are performance robustness metrics, such as workload level and network size. Preferably,“performance robustness” refers to the change in technical performance and resource consumption in relation to different network sizes and workload levels, indicating the blockchain solution’s robustness in different network and workload configurations. “Network size” refers to the number of computers nodes used to execute the blockchain solution or, alternatively, the number of processors. “Workload level” refers to the transaction workload for the blockchain solution to process. The transaction workload may be created by users 110 or by simulated workloads)

Regarding claim(s) 9,  Huang  teaches the system according to claim 1, wherein the system comprises a user interface for receiving a user input, wherein the blockchain data unit is configured to modify the received and/or generated blockchain data based on the user input prior to transmitting the signal to the device-under-test. (Huang, [0041] Optionally, in step 310, developers 120 may modify the tested blockchain solution to address performance issues and supply the modified blockchain solution to the system for further testing. As a further alternative, the blockchain environment may be modified to change the workload level and/or network size. An iterative testing and modification loop is thereby created. Optionally, steps 310 and/or 312 may be omitted.)

Claim(s) 11 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 12 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 13 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.


2.	Claim(s) 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2019234716A1) in view of Hibi (US 20080022022 A1).
Regarding claim(s) 7,  Huang fails to teach the system according to claim 1, wherein selectively adjusting the transmission parameters of the signal comprises manipulating the signal on a physical level, in particular to simulate a signal strength, a signal fading, a signal interruption, or a signal-to-noise ratio of said signal.
However, Hibi teaches wherein selectively adjusting the transmission parameters of the signal comprises manipulating the signal on a physical level, in particular to simulate a signal strength, a signal fading, a signal interruption, or a signal-to-noise ratio of said signal. (Hibi, [0020], adjusts the transmission data according to the transmission parameter, and sends the transmission data as a transmission signal to the component which is a connection destination; [0024], in the information transmission method according to the present invention, the transmission parameter includes any of an output amplitude, emphasis strength, a driving impedance, selection of AC/DC coupling, and a transmission speed; and the receive parameter includes any of an equalizer coefficient and a gain.)Therefore, it would have been obvious to a person of ordinary skill to use *** as taught by ***. The motivation/suggestion would have been because there is a need to ***. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Regarding claim(s) 8,  Huang Huang-Hibi teaches the system according to claim 1, wherein selectively adjusting the transmission parameters of the signal comprises manipulating the signal on a logical level, in particular to generate offset bits, erroneous bits or a bit-error-ratio in the blockchain data. (Hibi; [0058] FIG. 5 is a flowchart showing an example of the operation of the automatic tuning according to the present invention. Here, the flowchart shows operation of the multi-gigabit transmission interface 38a and the multi-gigabit transmission interface 38b. First, in the multi-gigabit transmission interface 38a, the SW 46 outputs a test pattern for BER measurement input from the test pattern generation unit 44 to the transmission unit 41, thereby the test pattern is sent to the multi-gigabit transmission interface 38b (S31). In the multi-gigabit transmission interface 38b that receives the test pattern, the BER measuring unit 56 measures a BER, and the SW 46 and the transmission unit 41 send a result of the BER measurement to the multi-gigabit transmission interface 38a. Next, in the multi-gigabit transmission interface 38a, the receiving unit 51 receives the result of the BER measurement (S32), and the transmission parameter control unit 43 carries out optimization of the transmission parameter (S33). The receive parameter control unit 53 carries out receive parameter optimization (S34).)

Claim(s) 14 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.

Conclusion
 	 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2449

/DAVID P ZARKA/Primary Patent Examiner, Art Unit 2449